Case 1:20-cv-00808-HYJ-PJG ECF No. 16, PageID.1663 Filed 08/17/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


STEVEN BARRY RUZA #967073,


        Plaintiff,                                   Case No. 1:20-cv-808

v.                                                   Hon. Hala Y. Jarbou

MICHIGAN DEPARTMENT OF
CORRECTIONS,

      Defendant.
____________________________/

                                             ORDER

        On July 9, 2021, Magistrate Judge Phillip J. Green issued a Report and Recommendation

(R&R) recommending that the habeas petition be denied (ECF No. 15). The R&R was duly served

on the parties. No objections have been filed, and the deadline for doing so expired on July 23,

2021. On review, the Court concludes that the R&R correctly analyzes the issues and makes a

sound recommendation. Accordingly:

        IT IS ORDERED that the R&R (ECF No. 15) is APPROVED and ADOPTED as the

opinion of the Court.

        IT IS FURTHER ORDERED that Petitioner’s petition for writ of habeas corpus (ECF

No. 1) is DENIED.

        IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

        The Court declines to certify that an appeal would not be taken in good faith.



Date:     August 17, 2021                             /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE
